 494DECISIONSOF NATIONALLABOR RELATIONS BOARDWhite'sGas&Appliance,Inc.andTeamsters LocalNo. 486,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 7-CA-9565March 20, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn November 1, 1972, Administrative Law JudgeAlmira Abbot Stevenson issued the attached Deci-sion in this proceeding. Thereafter, Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed cross-exceptions to the AdministrativeLaw Judge's Decision and opposition to Respon-dent's exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in lig.1L of the exceptions, cross-exceptions, and briefs and has decided to affirm therulings, findings,' and conclusions of the Adminis-trative Law Judge to the extent consistent herewith.1.The Administrative Law Judge found thatRespondent discriminatorily discharged Robert Car-penter because of its employees' union activity inviolation of Section 8(a)(3) and (1) of the Act. Inreaching this conclusion, the Administrative LawJudge found that it was Respondent's receipt onApril 29, 1972, of the Union's demand for recogni-tion and its conclusion that Carpenter was responsi-ble for the Union's presence which triggered thedecision to discharge him.We agree with the Administrative Law Judge'sultimate conclusion that Carpenter was unlawfullydischarged, but, in doing so, we find, for the reasonsstatedbelow, that the conduct of Respondent'semployees with respect to their overtime pay claims,as well as their union activity, playea a direct role inthe decision to discharge Carpenter.The facts, as more fully described in the Decisionof the Administrative Law Judge, show that Carpen-ter,who was a full-time employee at Fisher BodyCompany, was first hired by Respondent in Septem-ber or October 1967, as a part-time employee at $2.751The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc,91NLRB 544, enfd 188 F 2d 362 (CA 3) We have carefullyexamined the record and find no basis for reversing her findings.2The record reveals, however, that there was still work for Carpenter todo at the time his employment was terminated, that Saxton and Fitzpatrick,an hour, and that until 1971 he usually worked fromthe fall of one year until the spring of the next. WhenCarpenter resumed his employment in the fall of1971, however, he was told by Theron White, thecorporate director of Respondent, that he could workthrough the summer because "he was fine help."The record shows that early in November 1971,employees Charles Carpenter, who is Robert's father,Larry Chick, and Marion Andrew reported Respon-dent to the Wage and Hour Division of the LaborDepartment for failing to pay the proper rate forovertimework.Respondent settled the overtimeclaims of these and other of its employees in March1972. However, late in April 1972 it learned that oneemployee, Lloyd Kinney, was dissatisfied with theovertime settlement.At the same time, Whiteobserved that the employees were meeting in "littlegroups and huddles" which he interpreted as aneffort on their part to "undermine" him.On April 21, 1972, Robert Carpenter signed anauthorization card for the Charging Party and mailedit to the Union. On Friday, April 28, Carpenter didnot work because of car trouble. He called Whiteand offered to make up the work on Saturday, butWhite told him that there was no work to be done onSaturday that he could not do on Monday, May 1.On Saturday, April 29, Respondent received theUnion's written request for recognition. On Sunday,April 30, Theron White and his wife Alice drove toCarpenter's home and informed him that he was nolonger needed, as work was getting slack and theyhad decided to keep on one of the employees whodid not have two jobs.2 When Carpenter offered topick up his paycheck on Monday, Alice White toldhim she would deliver it to his home, a distance of 11miles from the plant.On May 8, the Union filed a petition for a Boardelection.At the hearing on May 22 and 23, TheronWhite testified, when asked for the reason he laidCarpenter off, "I think everything that developedover this overtime deal. There was just that undercur-rent going around. I figured that no more work thanwe had, the other older help might just as well startdoing it."When asked at the hearing herein whetherthatwas his testimony, White responded, "That iscorrect because Lloyd [Kinney] made the remarkthat he would not sign that thing [the overtimesettlement] and they were getting in little groups andapparentlypart-timerswho also held jobs elsewhere and werejunior toCarpenter in employment withRespondent,were hiredin April 1972 andcontinued working through August, that Carpenter's father, a full-timeemployee of Respondent, took sickleave fromApril 23 to August 1 or 2,that Roslund,another seasonalemployee, hadquit earlier that month, that,afterCarpenter's father wentintothe hospital on April 23, one of theWhites told Carpenter that employee LawrenceSmith wouldgivehim somehelp with the truck runs, and that Carpenterwas doing his father's workwhen he was discharged.202 NLRB No. 60 WHITE'S GAS & APPLIANCE, INC.495huddles and you'd have to go out and break it up."He said, "Well, I knew then about what the wholesituation was where they were trying to undermineme in a way. . . . I didn't know what was going onaround with the help because nobody wouldmentionanything of the nature of the activities, but there wasan undercurrent where you knew something wasbeing formulated."Based on the above facts and White's admissions inhis testimony, it is clear that at this point Whitedecided that he had to forestall "the whole situation. .. to undermine me" from deteriorating further bydischarging someone, and that that someone turnedout to be Robert Carpenter. White's own testimonyestablishes that one of the reasons he decided todischarge Robert Carpenter was because he learnedthat the "undercurrent" was in fact related to theemployees' concerted activities in pursuing theirovertime pay claims.Accordingly, we find that, in discharging RobertCarpenter, Respondent was motivated,at least inpart, by its employees' protected concerted activitiesin pursuing their overtime pay claims, and thatRespondent thereby violated Section 8(a)(1) of theAct.3We further find that Carpenter's discharge violatedSection 8(a)(3). Like the Administrative Law Judge,we find that White considered the Union's demandfor recognition as the last straw: In reaching thisconclusion, however, we do not rely on the fact orfind it necessary to determine, as she did, that Whiteconsidered Carpenter primarily responsible for theunion activity of its employees. While White may nothave been aware that Carpenter had signed a unioncard on April 21, the precipitate timing and circum-stances of his discharge clearly show that, uponreceipt of the Union demand for recognition onSaturday,April 29,White then knew that the"undercurrent" and "something that was beingformulated" related to his employees' union activi-ties, as well as their concerted activities concerningtheir overtime pay claims. Therefore, we find that, indischarging Carpenter on Sunday, April 30, Whitewas also motivated by the employees' union activity.4Accordingly,we shall order Respondent not todiscriminate against its employees for engaging inunion or concerted activity, and to refrain frominterfering with their exercise of any Section 7 rights.3 SeeThurstonMotor Lines, Inc.,159 NLRB 1265, 1306-07, in which theBoard enunciated the principle that it would be contrary to public policy tohold that the making of complaints to public authorities in the course ofconcertedactivityremoves the protection of the Act from the concertedactivity.G. V.R., Inc.,201 NLRB No. 2. (Chairman Millerdissented on theground that,in his view,there was insufficient evidence to show that theemployees were acting in concert.He finds, however, that the instant case isdistinguishable on its facts and that the evidence shows that the employees,in reporting their overtime pay claims to the Wage and Hour Division, were2.The General Counselexcepts tothe Adminis-trativeLaw Judge's recommendation that RobertCarpenter be paid no backpay from the date hisfather returned to work from sick leave until the datehe would have returned to work in the fall of 1972.General Counsel contends that the extent of thebackpay period for Carpenter should have beendeferred to the compliance stage of these proceed-ings.We find merit in this contention. This issue andother possible issues bearing on the backpay periodwere not litigated at the hearing. In these circum-stances, and as there appears to be no reason why thebackpay computation should not be handled in theusual manner, we shall leave this aspect of the case tothe compliance stage of this proceeding.Accordingly, to remedy the unlawful discharge ofRobert Carpenter, we shall order Respondent tomake him whole for any lossof earningshe may havesuffered by reason of the unlawful conduct directedagainst him by paying him a sum of money equal tothe amount he would have earned as wages fromApril 30, 1972, the date of his discharge, to the dateof a bona fide unconditional offer of reinstatementby Respondent,less his net earnings,F.W.Wool-worth Company,90 NLRB 289, plus interest at therate of 6 percent to be computed as set forth inIsisPlumbing & Heating Co.,138 NLRB 716.3.The Administrative Law Judge recommendeda narrow cease-and-desist order.We find, for thereasons stated below, that a broad order is warrant-ed.The discharge of Robert Carpenter, for thereasons and in the circumstances found herein,strikes at the heart of rights guaranteed to employeesby the Act. There is reasonable ground to anticipatethatRespondent will infringe upon other rightsguaranteed employees by the Act, unless appropri-ately restrained by a broad order thatit cease anddesist from infringing in any manner upon the rightsguaranteed employees by Section 7 of the Act.Accordingly, we shall order Respondent to cease anddesist from in any other manner interfering with,restraining, or coercing any employee in the exerciseof his right to engage in or refrain from engaging inany employee activities protected by Section 7 of theAct.ORDERPursuant to Section 10(c) of the National Laboracting on behalf of all employees. Indeed,when it settled the claim inMarch 1972,Respondent paid overtime to all those employees in thebargaining unit who were entitled to such pay(G.C. Exh. 4).)4 In light of all the facts set out above,especially in those summarized inIn.2 hereof and the instruction to Carpenteronly 2 daysbefore hisdischarge that he should report to work as usual the following Monday, weagree with the Administrative Law Judge that Carpenter was not dischargedfor economic reasons. 496DECISIONSOF NATIONALLABOR RELATIONS BOARDRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,White's Gas & Appliance, Inc., Perrinton, Michigan,itsofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating againstany employee to discourage employee activity infavor of Teamsters Local No. 486, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other union.(b)Discharging or otherwise discriminating againstany employee because employees, in the course ofconcerted activity, complain to governmental agen-cies, or have interviews with any of such agencies'representatives, or take other concerted action infurtherance of their mutual aid and protection, wherethe subject matter of such complaints or other actioninvolves the hours of employment, wages, or otherworking conditions of the employees.(c) In any other manner interfering with, restrain-ing, or coercing any employee in the exercise of hisright to engage in or refrain from engaging in anyemployee activities protected by Section 7 of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Offer Robert Carpenter reinstatement to hisformer job or, if that job no longer exists, to asubstantially equivalent position, without prejudiceto his seniority or other rights and privileges, andmake him whole for his lost earnings in the mannerset forth in paragraph numbered 2 of this Decision.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its plant in Perrinton, Michigan, copiesof the attached notice marked "Appendix." 5 Copiesof said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed by theRespondent's authorized representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgmentof the United States Court of AppealsEnforcing an Order of theNationalLaborRelations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against any of you to discourage activity infavor of Teamsters Local No. 486, InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, or any otherunion.WE WILL NOT discharge or otherwise discrimi-nate against any of you for complaining, in thecourse of concerted activity, to governmentalagencies, or having interviews with any of suchagencies' representatives, or taking other concert-ed action for your mutual aid and protection,concerning hours of employment, wages, or otherworking conditions of employees.WE WILL offer full reinstatement to RobertCarpenter and make him whole for any loss ofpay he may, have suffered as a result of hisunlawful discharge, plus interest at the rate of 6percent per year.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of any of their rights guaranteed bySection 7 of the National Labor Relations Act, asamended.WHITE'S GAS &APPLIANCE, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-vidual, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 500 Book Building, 1249 WashingtonBoulevard,Detroit,Michigan 48226, Telephone313-226-3200. WHITE'S GAS & APPLIANCE, INC.497DECISIONSTATEMENT OF THE CASEAUs IRA ABBOT STEVENSON, Administrative Law Judge:This case was heard at St. Johns, Michigan, on September12, 1972. The charge was filed by the Union and served onthe Respondent, June 1, 1972, and the complaint issuedJuly 11, 1972. The only issue is whether or not theRespondent discharged Robert Carpenter on April 30,1972, in violation of Section 8(a)(3) and (1) of the NationalLabor Relations Act, as amended.For the reasons given below, I find that Carpenter wasdischarged in violation of the Act.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe brief filed by the Respondent,' I make the following:FINDINGS OF FACT ANDCONCLUSIONS OF LAW1.JURISDICTIONThe Respondent is a Michigan corporation engaged atPerrinton,Michigan, in the sale of propane gas andfurnaces to retail and nonretail customers and in theinstallationand servicing of said furnaces. During thecalendar year ending December 31, 1971, the Respondentreceived gross revenue in an amount over $349,000, andreceived propane gas valued in excess of $50,000 fromCities Service Company, located in the State of Michigan,which propane gas had been received by Cities ServiceCompany directly from sources outside the State ofMichigan. The Respondent admits and I find that it is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.The Respondent also admits and I find that TeamstersLocal No. 486, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.II.THE UNFAIR LABOR PRACTICEA.TheEvidence PresentedThe complaint alleges that the Respondent dischargedRobert Carpenter April 30, 1972, because its employeeswere seeking to` be represented by the Charging Party andbecause they had engaged in other union and concertedactivities.The Respondent contends that Carpenter is apart-time winter season employee, and that it laid him offfor lack of work and will reemploy him at the advent of thenext winter season.The Respondent's operations are run by its owners,TheronWhite, corporate director, and his wife, AliceWhite, president.Carpenter obtained a job as a regular full-time water testinspector at Fisher Body Company in September 1967. Hewas assigned to the 4:30 p.m. shift, which he still works at$4.60 an hour. Shortly after he obtained that job, inSeptember or October 1967 Carpenter began his employ-ment at the Respondent's premises.He worked 6 hours aday for the Respondent,leaving at2 p.m., 5 days a week.The Respondent paid Carpenter $2.75 an hour.His dutieswere to fill 100-pound propane gas cylinders, or bottles,deliver them by truck,and servicefurnaces and hot waterheaters; he also painted cylinders and brought in newaccounts.Carpenter has always worked for the Respondent fromfalluntil spring,when he would inform White that hewould"call it a season"because the overtime wasbecoming too heavy at Fisher Body. In 1971, Carpentercalled it a season the first of January when he foundhimself working 10-13 hours at Fisher Body. In 1970, andthe years before that, Carpenter called it aseason inFebruary or March.Carpenter testified without dispute that when he report-ed for duty at White's in the fall of 1971, Theron Whiteasked him how long he could work that season, andCarpenter replied that he would work as long as Whiteneeded him, even through the summer; and White "smiledand said okay." Carpenter testified he made thatstatementbecause the Fisher plant would not have much overtimethat winterseason becauseitwas approaching the end of amodel run as it did every 3 or 4 years and would not beproducing as many of the old bodies.On April 21, 1972, Carpenter signed an authorizationcard for the Charging Party andmaileditdirectly to theUnion. On April 29, Theron White receiveda letter fromthe Charging Party demanding recognition as the bargain-ing representative of the Respondent's drivers,installers,helpers, and service mechanics. Carpenter was laid off, orterminated, on April 30. The Charging Party filed apetitiononMay 8, 1972, for a Board election (Case7-RC-11198), and a hearing was held on the petition May22 and 23, 1972, at which Theron White testified, asdiscussed below. Subsequently, the Charging Party won theelection and was certified.Carpenters' father, Charles, did the same work for theRespondent as Carpenter, on a full-time year-round basis.On April 23, 1972, Charles Carpenter entered the hospitalfor an operation which his doctor had advised wouldrequire his being away from work until August. Carpentertestified that he and his father decided that Carpenterwould take over the father's work and when the Whiteswere advised they told Carpenter that Lawrence Smith, abulk-tank truckdriver, would help him with the runs. Forthis reason, Carpentertestified,he expected to work for theRespondent until his father returned. TheronWhitetestified that theWhites suggested that Charles Carpenterhave the operation then, as it was thebest timeof the yearto have it done. He explained that bulk deliverieswere "allcaught up," and the Respondent's need for bulk driversdropped from four to one or two in the spring of the year.Theron White could not recall that Carpentermentionedtaking over part of his father's route.Regarding his separation, Carpenter testified as follows:He worked for the Respondent the week of April 24,1No brief has been receivedfromthe General Counsel or the ChargingParty. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicking up part of his father's route while Smith picked upthe rest, until Friday, April 28, when he did not go to workbecause of car trouble. He telephoned White to this effectabout 10 or 11 a.m. on Friday, and told Theron White hewould come in Saturday to make up the work missed. ButWhite replied it would not be necessary as there was nowork to be done on Saturday that he could not do onMonday. Carpenter said then he would see Theron WhiteonMonday and White replied, "Okay, thank you."Carpenter's car was fixed by 11:30 a.m. and he went home.He spent the afternoon at home until he went to work atFisher Body. His wife spent the evening at home. Thefollowing Sunday evening, April 30, Theron and AliceWhite drove to Carpenter's home, and told him he neednot come in on Monday, work was getting slack, and it wasbetter to lay off Carpenter than one of the men who didnot have two fobs. 'Carpenter asked who would take hisplace, and they said Marion Andrew, a full-time employee,would do so. Carpenter indicated he would pick up hischeck on Monday, but Alice White said she would bringhis check to his home (a distance of 11 miles from theplant). Carpenter did not tell the Whites he had wanted toquit or be laid off. Although he did tell them he wasexpecting the layoff because of the arrival of warmerweather, he actually was surprised because he expected towork until his father's return in August. Carpenter told theWhites to call him whenever they needed him, and theysaid they would do that.At the hearing in this proceeding, Theron White testifiedas follows:When Carpenter came back to work in the fallof 1971,White did not plan to work him through thesummer of 1972, although White would have done so if hehad needed Carpenter. On April 30, 1972, White had noknowledge of any union activity by Carpenter. All duringthe week of April 24, he and Alice White had discussedwhether to keep Carpenter any longer. They decided to layhim off because it was the time of the year when there wasnot enough work to go around, and if they did not lay himoff, they would have had to lay off one of their older bulkdrivers, one of whom they asked to take over cylinderdeliveries. They tried to approach Carpenter three differenttimes on the matter,but he did not come to workThursday, April 27, or Friday, April 28. White remem-bered no phone call from Carpenter on Friday that his carhad broken down. The Whites went to his home on Fridayevening at about 7 p.m., and again on Saturday. Theyfinally found him at home Sunday evening, April 30. Theythen informed Carpenter they would not need him anylonger because work was scarce. Carpenter was pleasedthat he did not have to work any longer and said that hehad been wanting to quit, and his wife said she had alsobeen wanting him to quit, but he had stayed longer than hehad planned only because his father was in the hospital.Theron White was then questioned intensively about histestimony on this matter at the representation case hearing.TheRegionalDirector'sDecision and Direction of2Because of the pendency of the instant proceeding,theRegionalDirector did not decide the issue but permitted Carpenter to vote subject tochallengeElection in that proceeding states that the Employermaintainedthat Carpenter was discharged April 30, 1972,and would not be reinstated,and was therefore ineligible tovote.2White admitted he testified in that proceeding thatalthough Carpenter was a good employee, as good as anyWhite had, White did not plan to recall Carpenter when helet him go April 30. He laid Carpenter off because therewas an"undercurrent"among the employees and he knew"something was being formulated."He explained that the"undercurrent" had started when employee Larry Chicknegligently burned down the Respondent's office in thesummer of 1971 and the insurance company forbadecontinuing him on the payroll. Chick, Charles Carpenter,and employee Marion Andrew had thereafter gone toLansing"one at a time" and reported White to the wageand hour divisionof the LaborDepartment for failing topay the proper rate for overtime work, although none ofthe employees had come to White with this problem. Whitesettledwith the wage and hour division in March. Later,about the time of Carpenter's layoff, White heard thatemployee Lloyd Kinney had said tosomeone,back inJanuary, beforeWhite ever knew what the settlementproposal would be, that he would not sign the settlement.White's secretary had also informed him, about a weekbefore this,that one of his oldest employees,unnamed, hadremarked to someone else, with respect to White's havingrehired one Carl.Verstaen the preceding November, that ifWhite had the kind of money to waste on rehiring such aman, the employee was going to start coming to workearlier every morning and waste an hour a day to get someof that money. White knew then that the employees were"tryingto undermine me."White affirmed that when asked again, at the representa-tion case hearing,for the reason he laid Carpenter off, hehad responded, "I think everything that developed overthis overtime deal. There was just that undercurrent goingaround, I figured that no more work than we had the olderhelp might just as well start doing it." He also testified thatthe employees"were getting in little groups and huddlesand talking," and White "would have to go out and breakitup."When he had been asked whether the "undercur-rent" had something to do with the Union, and whetherWhite knew or suspected that Carpenter was playing a partin it, he had replied that he "had no way of knowing whatwas going on," and did not necessarily feel that getting ridofCarpenter would resultin lessdiscord; although he"knew it was somebody," he did not know "where to puthis finger."He knew that there was something going onand "the work was little slack, and it could be carried onsufficientlywith the older employees.Itwas more logicaltokeep them to work than it was to have Robert[Carpenter] when he had only been there a short time."Carpenter testified that when he was terminated, April30, there was still work for him to do, delivering cylindersto customers, and bringing back surplus cylinders, andchecking,repairing,and storing them for the summer.At the time of Carpenter's separation,there were sixdrivers on the payroll including Carpenter. As indicated,Carpenter's father had left for the hospital April 23.Carpenter testified that K. F. Roslund, another seasonal WHITE'S GAS & APPLIANCE, INC.499driver who had taken over Carpenter's work when he hadquit in January of the previous year, had quit in earlyApril. Two other employees, Saxton and Fitzpatrick, who,Carpenter testified, delivered propane gas to the Respon-dent's premises for another company and helped White'sdrivers fill and load cylinders while the tanks filled, hadbeen added to the payroll that month, apparently on apart-time basis.After Carpenter's termination, driver R.W. Andrew leftinJune.The Respondent's payroll records show thefollowing gross earnings of its production employees forthe months of April through July 1972:B.Findings and ConclusionsThe Respondent admitted in its answer to the complaintthat Carpenter was discharged. The Respondent's counselconceded at the hearing herein and in its brief, as TheronWhite admitted on the stand, that White testified at therepresentation case hearing that Carpenter was permanent-ly discharged April 30. In these circumstances, and as IfindTheronWhite an incredible witness based on hisdemeanor and on his admitted tailoring of his testimony tosuithisdifferentobjectives in two different Boardproceedings, I discredit him generally, and find withoutmerit the contention of the Respondent's counsel in his4/305/316/307/31R. W. Andrew401.25543.38278.250M. A. Andrew491.62643.51474.76609.39R. Carpenter292.8846.7500C. Carpenter453.75000L.W. Kinney573.22671.94531.79678.48K. F. Roslund160.88000L.D. Smith414.00443.25327.75534.76C.A. Verstaen438.38294.75256.50186.75R. E. Saxton60.00228.75159.7572.00J.J. Fitzpatrick36.00230.25147.0063.00Total3321.983102.582175.802142.38Average332.19387.82310.83357.05brief that I should believe White's assertions on the standthat he merely laid Carpenter off April 30. I thereforeconclude that Carpenter was discharged.As to the reason for the discharge, I discredit TheronWhite's statements to the effect that there was not enoughwork and he felt that employees with more seniority orthose without two jobs, instead of Carpenter, should do it,for the same reasons given above and because, as discussedbelow, there was enough work and yet White firedCarpenter and retained Saxton and Fitzpatrick who hadless seniority and two jobs.It is apparent from Theron White's testimony at therepresentation case hearing, as explained and expoundedon the stand here, that he had deeply resented the conductof his employees in connection with their reimbursementfor overtime worked, and that he somehow focused hisresentment on Robert Carpenter, even though the recordshows that Carpenter was not reimbursed for overtime. Inmy opinion, however, this played only an indirect role inthe decision to fire Carpenter. Thus, White had knownabout the overtime claims since November 1971, when thewage and hour division first contacted him, and had paidout the overtime owed his employees in March 1972, andyet he thereafter permitted Carpenter to work longer in thespring than he ever had before. According to Carpenter,whom I credit on the basis of demeanor, consistency, andthe inherent probabilities as to the events which occurred,White thereafter told Carpenter he could work through thesummer in his father's place and Smith would take the runsCarpenter could not take. Moreover, White put this planinto effect on April 24. Although White was upset by thegossip he heard during the week of Carpenter's dischargeabout employee remarks in connection with the overtimepay, and blamed Carpenter, White nevertheless indicatedto Carpenter, on Friday, April 28, over the telephone, thathe was expecting Carpenter to come to work Monday, May1,as usual. It therefore was something which occurredbetweenFriday and Sunday which precipitated thedecision to fire Carpenter. The occurrence was, I find,White's receipt on Saturday, April 29, of the Union's 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDdemand for recognition. Although Carpenter'sunionactivitywas minimal and there is no direct evidence thattheRespondent was aware of it,it isplain thatWhite,having admittedly attributed his overtime pay troubles toCarpenter, similarly attributed the advent of the Union tohim.Why else would Theron and Alice White speed toCarpenter's home on Sunday to discharge him instead ofwaiting for him to show up at the plant early Mondaymorning? Indeed, they were suddenly so anxious forCarpenter not to appear at the plant and associate with theother employees again that they instructed him not to evenpick up his check, as Alice White would drive the distanceof 11 miles to deliver the check to his home. In thesecircumstances, and in view of White's admitted view thatemployees' complaining, congregating, and "formulating"created an "undercurrent" which "undermined" him, andhis evasive testimony regarding the Union, I find that theWhites considered the advent of the Union as the laststraw and determined to nd themselves of the man theythought was behind it. Accordingly, I find that it was theWhites' receipt on April 29 of the Union demand forrecognition and their conclusion that Carpenter wasresponsible which triggered their decision to discharge him.I therefore conclude, based on the above considerationsand the-entire record, that the Respondent discriminatorilydischarged Robert Carpenter on April 30 because of itsemployees' union activity, in violation of Section 8(a)(3)and (1) of the Act.REMEDYThe Respondent contends that Carpenter is only awinter season employee, there ww., no work for him to doduring the summer months, he has now been reemployedfor the 1972-73 winter season, and therefore no reinstate-ment or backpay order is appropriate. I find no merit inthese contentions.Ihave found above that the Respondent would haveemployed Robert Carpenter until his father returned towork, which the record shows he did on August 1 or 2. AsCharles Carpenter was a full-time year-round employee, itis clear that the Respondent would have so employed himduring the months of May through July 1972 had he beenable to work. I find therefore that the Respondent wouldhave employed Robert Carpenter in Charles Carpenter'splace during that period, for the 30 hours a week RobertCarpenter usually worked. Moreover, the gross earnings ofthe employees who were on the payroll during that period,set forth above, support this conclusion. Thus, in both Mayand June, the two new employees Saxton and Fitzpatricktogether earned more than Robert Carpenter had earned inApril; and in July, the excess earnings of the employees onthe payroll over what they had earned in April totaledmore than Robert Carpenter's April earnings. I thereforerecommend that Robert Carpenter be reimbursed for theearningshe would have received from the date of hisdischarge until the date his father returned to work, plus 6percent interest.F.W.Woolworth Company,90 NLRB 289,Isis Plumbing & Heating Co.,138 NLRB 716.I further find that as Robert Carpenter was discharged,and not laid off, he was entitled to be fully reinstated as awinter season employee in the fall of 1972 at thesame timeand to the same status he would have been had he not beendiscriminatonlydischarged. In the absence of recordevidence that he has receivedreinstatementto the extent hewas entitled, I find that an order so providing is necessarytoeffectuate the policies of the Act.PantlindHotelCompany,175 NLRB 815, footnote 6. No backpay will bedue between the date Carpenter's father returned to workand the date Robert Carpenter normally would havereturned in the fall of 1972. SeeRoadhome ConstructionCorp.,170 NLRB 668, footnote1. I alsofind necessary thecustomary cease-and-desist and affirmative action provi-sions.[Recommended Order omitted from publication.]